Carpenter, J.
The only question -in this case is, whether the petitioner, upon the facts stated in the bill, has-adequate remedy at law. If he has, it is conceded that the bill is insufficient.
The averments in the bill show that the bonds and order theréin described are held by the bank as bailee merely. They were simply deposited with Boardman for safe keeping, to be re-delivered to the petitioner on demand. They retained essentially the same character after they came into the possession of the bank, as they had while in the possession of Board-man. There is no averment that any one of the articles claimed is wanted as evidence, or that they, or any one of *88them, possess any special value to the petitioner over and above their actual pecuniary value. The case therefore does not fall within that class of cases where courts of equity will decree deeds, bonds, wills, and other writings of a valuable nature, to be delivered up whenever they are necessary to evidence any title, claim or debt, &c. The market value being their only value to the petitioner, he is fully compensated when he recovers that; and that he may recover in an action at law.
There can be no serious difficulty in ascertaining their value at the time of the demand, especially if the coupons have not been detached and sold. If they have, and the respondents received the money, the amount may be recovered in an action of assumpsit. If it be objected that two actions, one in trover and one in assumpsit, may be necessary in that event, the reply is two-fold; first, the bill does not show that two actions will be required, as there is no averment that the coupons have been collected; and second, the fact that a party has two causes of action against another .at law, does not of itself authorize him to combine the two, and proceed against the other in chancery, even where both causes of action arise from the same transaction.
In any aspect of the case, as stated, we are unable to see why the petitioner’s remedy is not full and adequate at law. If so, by our statute and by our practice, a court of equity has no jurisdiction.
The judgment of the Superior Court must be affirmed.
In this opinion the other judges concurred.